Application by petitioner, Irving Mandell, a suspended attorney and counselor-at-law, whose period of suspension has expired, for reinstatement to the Bar of the State of New York and to have his name restored to the roll of attorneys and counselors-at-law.
The matter is referred to the Committee on Character and Fitness for the Second Judicial Department to investigate and report its findings on (1) whether the petitioner complied with this court’s order of suspension and (2) whether petitioner presently possesses the character and fitness requisite to an attorney and counselor-at-law.
The application for reinstatement will be held in abeyance pending the Committee’s report. Mollen, P. J., Mangano, Thompson, Bracken and Eiber, JJ., concur.